Title: From John Adams to John Jay, 5 May 1785
From: Adams, John
To: Jay, John


          
            Sir
            Auteuil near Paris May 5. 1785.
          
          The Britons boast that All the Prophecies of the Loss of the American Trade, from the Independance of the United States have proved false: that the Experiment has been tryed and the Contest decided: that there was, at the Peace, a Competition of the Commercial Nations of Europe, for the Prize: that the Superiour Abilities of the British Manufacturers, and the greater Capitals of their Merchants, have enabled them to give our Traders better bargains and longer Credit than any others in Europe: that as we love our Interests and have Small fortunes, We must come to them who can furnish Us with goods of the best qualities, at the cheapest Rates, and allow Us the longest time to pay: that Britain has monopolized our Trade beyond Credibility. that all the foreign Merchants, French, Dutch, and even Spanish and Portuguese, who had engaged in our trade have failed, while few of theirs have Suffered.
          While on the one hand it is certain that in all this there is much exaggeration, it must be confessed on the other, that there is too much Truth; and the Success of your Mission to London, will depend very much upon the Researches of Congress and the States into this Subject and the Measures they may take in Consequence of their Enquiries. You will negotiate for Reciprocities in Commerce to very little Purpose, while the British Ministers and Merchants are certain, that they Shall enjoy all the Profits of our Commerce under their own partial Regulations.
          It behoves the whole People of America then to turn their Attention to this Subject. it would be presumption in me to discuss the Question, whether it is necessary that the States Should give to Congress a plenary Power to govern the Commerce of the whole Confederation. I have been too long absent and at too great a distance to be able to form a Judgment even to my own Satisfaction. but I can See numberless Mischiefs and Inconveniences, arising from the Want of Unity and System in the direction of Such Complicated Interests, and every State will find itself necessitated frequently to apply to Congress for their Interposition, either by Recommendations or Decisions.
          You will give me leave then to enquire, whether it may not be proper for Congress to call upon the States in Such manner as they may judge constitutional to furnish them, with Authentic Accounts of all the Exports and imports, of every State Since the Peace, of the Vessells which have entered, or cleared out, the Nation to which they belong, and all other particulars which may be thought proper. it Should Seem impossible that the Union can be preserved, without some Such general Repository of the commercial Interests and Knowledge. the Information to be derived from it, would bring the States to act in Concert by shewing the Necessity of it to all. and Congress or the States might take Such Measures as would insure them Justice against the English. from Such a View, they might lay such discouragements on Brittish Shipps and Manufactures, and procure such Advantages to their own, as would be beneficial to our Country, while it would Shew the English their own Weakness. heavy Duties might be laid upon Articles of Luxury wrought in England and imported from thence, which would discourge the extravagant Use of them among ourselves, place other nations upon as good or a better footing than the English, and raise a Revenue for the publick out of that Enthusiasm for England which has been and is still so unwise in itself and so hurt full to our Country. Such Measures as these, would discover to the English, that We know our own Strength and their Weakness and have probably a greater Tendency to influence the Ministry by preparing the Nation, than any Reasonings which can be used. it is a diplomatic Axiom, “that he always negotiates ill, who is not in a Condition to make himself feared.” But Measures for this Purpose must be taken by the People of America. our Army will be no Terror to them, because, they think at present they shall never send an Army to fight Us in our own Country, and they dont believe that ours will go abroad to attack them. They are too proud of their own Navy, and have too much disregard of ours, to dread Us upon the Sea although Experience should have taught them that their Commerce might be much endangered by our Cruisers. So that We have no Means to make an Impression on them, but by commercial Regulations which the Vulgar may see strike essentially at their Interests without injuring our own.
          With great and sincere Esteem I have the / Honour to be, Sir your most obedient and / most humble servant
          
            John Adams.
          
        